             Case 2:19-cv-07326-CJC-KS Document 16-1 Filed 10/24/19 Page 1 of 2 Page ID #:90



                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8                              UNITED STATES DISTRICT COURT
                    9                            CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11      Gary Scherer,                           Case No. 2:19-cv-07326-CJC-KS
                 12                              Plaintiff,      [PROPOSED] ORDER GRANTING
                                                                 JOINT STIPULATION TO
                 13                        vs.                   EXTEND DEFENDANTS
                                                                 BRISTOL-WARNER INVESTORS
                 14      Bristol-Warner Investors LLC, a         LLC’S AND PETSMART, INC.’S
                         Delaware Limited Liability Company;     RESPONSIVE PLEADING
                 15      PetSmart, Inc., a Delaware              DEADLINE
                         Corporation; and Does 1-10,
                 16
                                                 Defendants.
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                        DB1/ 109250450.1
             Case 2:19-cv-07326-CJC-KS Document 16-1 Filed 10/24/19 Page 2 of 2 Page ID #:91



                    1             Based on the Parties’ Joint Stipulation to Extend Defendants Bristol-Warner
                    2    Investors and Petsmart, Inc.’s Responsive Pleading Deadline, and good cause
                    3    having been shown, the Court orders that Defendants’ deadline to file a responsive
                    4    pleading to Plaintiff’s Complaint shall be extended to November 5, 2019.
                    5             IT IS SO ORDERED.
                    6
                    7     Dated:                     , 2019
                                                                    Honorable Cormac J. Carney
                    8                                               JUDGE OF THE DISTRICT COURT
                    9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                   1
   LOS ANGELES
                        DB1/ 109250450.1
